Title: To George Washington from the Pennsylvania Commissioners of Arrangement, 23 October 1776
From: Pennsylvania Commissioners of Arrangement
To: Washington, George



Sir
Mount Washington [October] 23d 1776

The Anxious Concern we feel for the General Cause as well as the particular Line of Duty marked out to us by our Instructions from the State of Pennsylvania, is the Occasion of the present Trouble to your Excellency. When we had the Honor of waiting on you at this place

about a Month ago, we were assured by the Adjutant General that Recruiting Orders should be Imediately issued for the Continental Battalions raised in Pennsylvania then at and near New-York-Island. This Assurance was given us on the 8th of October; and in full Confidence that they would be issued generally we set out the next day for Tyconderoga. On our Return, a few days ago, we came to the Camp at the White plains and from Col. Hand we understood that he had received the orders, and in Consequence of them had Recruited more than an hundred Men out of the Flying Camp for his Battalion only, and would have been able to have Compleated the whole, had it not been for the frequent Movements of the Army, which had unavoidably prevented him.
At our Return to this place we Naturally enquired of Cols. Magaw & Cadwalader, what Success they had met with in their Inlistments—When to our Astonishment they Informed us that they had not received any Orders for that Purpose. Your Excellency, we doubt not, had good Reasons for issuing the Orders to Col. Hand only and not to the other Gentlemen. However, as we are Informed by Genl Ewing that many of the Pennsylvanians in the Flying Camp under his Command, are willing to Enter into the Service on the New Establishment, and as Cols. Magaw and Cadwalader are near and could with Ease Inlist them, we have thought it our Duty to Represent the Affair to your Excellency; and doubt not but that the Zeal & Ability you have ever Exerted in the Cause of American Liberty, will Induce you to take the most proper Means for Effectuating that glorious purpose. We have the Honor to be with the greatest Esteem, Yr Excellency’s Most Obedt & most hble Servts

Jas Potter[,] Wm Clark[,] John Morris Jr Commissioners for Pennsylvania

